'In a negligence action, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered February 11, 1964 after a jury trial, upon the court’s direction of a verdict in favor of the defendants. Judgment affirmed, without costs. No opinion. Beldoek, P. J., Ughetta, Christ and Brennan, JJ., concur; Benjamin, J., dissents and votes to reverse the judgment and to grant a new trial on the ground: (1) that, under all the circumstances, issues of fact were presented as to the defendants’ negligence and as to the plaintiff’s contributory negligence; and (2) that such issues should have been submitted to the jury for its determination.